NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL GREEN, AKA Kevin Dean                   No. 18-16973
Brewer,
                                                D.C. No. 2:17-cv-01598-MCE-
                Plaintiff-Appellant,            CKD

 v.
                                                MEMORANDUM*
HATHAWAY; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      California prisoner Michael Green, AKA Kevin Dean Brewer, appeals pro

se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action

alleging deliberate indifference to his health and safety. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

      The district court properly dismissed Green’s action because Green failed to

allege facts sufficient to link defendants to any constitutional violation. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a plaintiff must allege facts that

“allow[] the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged”).

      AFFIRMED.




                                          2                                       18-16973